Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 24, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant lost her employment as a receptionist due to disqualifying misconduct. The record establishes that shortly after she was reprimanded for interrupting the training of a new employee, claimant became angry and threatened to put rat poison in the office water cooler. It is well settled that utterance of a threat to a supervisor or coworker can constitute misconduct (see Matter of Khan [Sweeney], 239 AD2d 651). Although claimant denied having made any threatening remarks, this created a credibility issue for the Board to resolve (see Matter of Moore [Commissioner of Labor], 282 AD2d 857).
Cardona, P.J., Mercure, Peters, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.